Title: To George Washington from François Barbé de Marbois, 28 May 1791
From: Barbé de Marbois, François
To: Washington, George



Sir,
Metz [France] mai the 28th 1791.

I have So many times experienced the friendly disposition of your Excellency that I rejoice in the opportunity which is offered to me of introducing to you one of my nephews, Mr de Kellerman. he accompanies M. de Ternant with Some hope of replacing by interim my brother the Vice Consul & it would be happy for him in a Station either public or private to deserve the Same Kindness which I was so happy as to obtain. Mrs Marbois joins her recommendation to mine & as she is an american I hope it will make it easier for her nephew to obtain the friendship of her countrymen.
We could not be Strangers to hispaniola to the commotion by which the Kingdom has been agitated: we have returned to my native country which for being on the boundaries has not been less exposed to a confusion almost general. the result is as yet

quite unknown. the prevailing opinion is that of an impending war. & many prognosticate it for next Summer. I cannot think it So near & though our frontiers beginn to Swarm with troops within & without I consider these last as having no other destination but to give more weight to the negotiation. The country to whose government your Excellency so hapily presides appears to me to be the only one in the world where peace & hapiness are to be found. I have the honour to be with great respect Sir, Your Excellencys the humble obedient servant

De marbois

